Appellant insists that we erred in upholding the action of the trial court in refusing to grant him a continuance. The rule is too well settled to admit of discussion that when the application shows to be a subsequent one, and there is testimony from other witnesses to the same facts as expected from such absent witness, it will not be held reversible error for such application to be refused and a motion for new trial based thereon, be overruled. There are some exceptions to this rule, but not on facts such as these. We note that appellant had a number of witnesses *Page 4 
testifying to his alibi, and this was the effect of the testimony of the absent witness. The affidavit of said absent witness, attached to the motion for new trial, states that he would give testimony that appellant was in Ladonia at from about 10:00 o'clock in the morning to 11:30 o'clock of the same morning. The prosecuting witness who identified appellant as the negro who passed to him the alleged forged check testified that he would not be positive about the time of the morning, but that it was somewhere about 10:00 o'clock; that it might have been a short time before or it might have been a short time after. The stating from recollection of the nearness to the approximate moment of time when recalling a past event is one of the most difficult things in testimony to make accurate. We are not convinced, upon reconsideration, that the trial court erred in this regard.
Appellant also urged that bill of exception No. 3 presents reversible error. The record shows that upon this bill when presented, the trial judge wrote that said bill was refused because no such exception was taken. See Donohue v. State,90 Tex. Crim. 541; Gibson v. State, 88 Tex.Crim. Rep.; Shaw v. State, 89 Tex.Crim. Rep.; Wilson v. State,87 Tex. Crim. 625. There is nothing about said bill indicating that it was filed by direction of or with the knowledge of the trial court. Certainly there is no order of the court for such filing. The bill could not be considered. The court's notation was not observed originally.
We think the point raised regarding the failure to have the name of the defendant entered at the time of the presentment of the indictment correctly decided in the original opinion.
The motion for rehearing will be overruled.
Overruled.